Title: From George Washington to Richard Dallam, 5 December 1776
From: Washington, George
To: Dallam, Richard



Sir
Head Quarters Trenton 5th Decemr 1776

I have yours of this Morning from Bristol. As the most considerable part of the Army is like to be in this Town and its Neighbourhood, I think you better remove the Treasury as near as possible on the pennsylvania Side of the River, when you have fixed upon a House, a proper Guard shall be appointed. It is very inconvenient for Officers to go for Money, which is wanted every Moment for one Purpose or other, even as far as Bristol.

Inclosed you have a Letter for Govr Livingston which desire Colo. Griffin to send over to Burlington by a trusty Messenger, if Govr Livingston should not be at Burlington, he will certainly be at Philada to which place Colo. Griffin (who lodges at preistleys) will be pleased to send it. I am Sir Yr most obt Servt

Go: Washington


P.S. Be pleased to forward the inclosed for Colo. Reed also.

